Citation Nr: 0013171	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-15 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased disability evaluation for 
degenerative disc disease, L5-S1, currently evaluated as 
30 percent disabling.

2. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the left eye as a consequence of 
VA treatment.

3. Entitlement to a compensable disability evaluation for 
fungal infection of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in October 1997, by the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to an increased disability 
evaluation for degenerative disc disease, L5-S1 and for 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the left eye as a consequence of VA treatment 
are the subject of the remand immediately following this 
decision.


FINDING OF FACT

The appellant's fungal infection of the feet is manifested by 
a history of infection of both feet with no current evidence 
of an active infection.


CONCLUSION OF LAW

The schedular criteria for a compensable disability 
evaluation for fungal infection of the feet are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, Diagnostic Codes 7899-7813 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for his service-connected 
fungal infection of the feet is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  His assertions 
regarding an increase in severity of the symptomatology 
associated with the service-connected fungal infection is 
deemed sufficient to render the claim plausible.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997).  Further, the Board 
finds that all relevant facts have been properly developed 
and no additional assistance to the veteran is required to 
comply with the duty-to-assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The appellant's disability is evaluated pursuant to 38 C.F.R. 
Part 4 and VA's Schedule for Rating Disabilities.  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings provided therein represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous rating for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27.

The appellant's service-connected fungal infection is 
currently rated as a noncompensable disability as analogous 
to dermatophytosis under Code 7813.  Where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent evaluation is 
warranted.  A 30 percent rating is warranted where there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or it is exceptionally repugnant, a 50 
percent evaluation is warranted.

After careful review of the evidence of record, the 
undersigned concludes that entitlement to a compensable 
disability evaluation for fungal infection of the feet has 
not been shown.

Although the appellant has indicated that he believes his 
condition has increased in severity and warrants a higher 
evaluation, the objective medical evidence of record reflects 
otherwise.  In fact, on VA examination in June 1997, there 
was no evidence of skin rash or fungal infection.  The 
examiner indicated that the physical examination was negative 
and that the appellant had normal function, no deformity, 
normal gait and no skin changes.  The diagnosis was history 
of fungal infection of both feet, stable on medication, 
currently asymptomatic.

The Board notes that it must review "all the evidence of 
record once a claimant has submitted a well-grounded claim 
for an increased disability rating."  Swanson v. West, 12 
Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997).  In reaching the above conclusion, the Board has 
carefully considered the entire evidence of record.  However, 
the Board further notes that the degree of impairment 
resulting from a disability is a factual determination with 
the Board's primary focus upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
Considering the factors as enumerated in the applicable 
rating criteria, the Board finds that the evidence does not 
reflect that a compensable evaluation for fungal infection of 
the feet can be assigned.  There simply is no objective 
evidence of record to confirm the presence of symptomatology 
such to meet the criteria for a compensable evaluation in 
this case.  The appellant's contentions and statements 
regarding the severity of his fungal disorder have been 
carefully considered; however, these assertions are 
outweighed by the objective medical evidence of record which 
fails to provide any basis for a compensable rating at this 
time.

Accordingly, in the absence of evidence of any current 
manifestations of a fungal infection of the feet, entitlement 
to a compensable evaluation is not warranted.


ORDER

The appeal is denied.


REMAND

Review of the record reveals that the appellant has claimed 
entitlement to benefits under 38 U.S.C.A. § 1151 for a loss 
of vision in the left eye alleged to be the result of surgery 
performed by VA.  

Initially, the Board notes that in 1994, the Supreme Court 
affirmed decisions of the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) and the Federal Court of 
Appeals, which had essentially found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection and that the elements of fault or negligence were 
not a valid part of the implementing regulation.  See Brown 
v. Gardner, 513 U.S. 115 (1994).  In light of the Supreme 
Court's decision, the VA amended 38 C.F.R. § 3.358(c), the 
regulation implementing 38 U.S.C.A. § 1151, to eliminate the 
requirement of fault.  Thus, where a causal connection 
existed and no willful misconduct was shown, and the 
additional disability did not fall into one of the listed 
exceptions, the additional disability would be compensated as 
if service connected.  Id.

In response to Gardner, the statutory authority for the 
regulation was subsequently amended effective in October 1997 
to again require fault on the part of the VA for 
compensation.  However, because the appellant submitted his 
claim in April 1997, the claim is to be evaluated in 
accordance with the Gardner decision on the basis of whether 
or not there is additional disability and if so, whether 
there is a causal connection to treatment provided by VA as 
alleged by the appellant.  

Our review of the evidence reveals that the appellant 
underwent extraction of a cataract with lens implant and 
vitrectomy for complaints of decreased vision in the left eye 
in December 1993, and scleral buckling with cryotherapy in 
May 1995, apparently at the Eye and Ear Hospital, and was 
scheduled for additional surgery in July 1995.  At the time 
of the initial surgery in December 1993, the left visual 
acuity was noted to be 20/200.  The record then documents, in 
chronological order, reports of visual acuity variously 
described as "count fingers at three feet," "counting 
fingers at two feet," "hand motions at one foot," "hand 
motion peripherally," and finally on VA examination in July 
1997, light perception only in the left eye.  Furthermore, in 
July 1995, it was noted that the appellant was admitted with 
a preoperative diagnosis of recurrent retinal detachment in 
the left eye secondary to cataract extraction.  It was 
further indicated that the appellant was scheduled for pars 
plana vitrectomy and scleral buckle in the left eye on August 
7th, 1995; however, records of that planned surgery have not 
been associated with the claims folder.  

In view of the above and the apparent deterioration in the 
appellant's visual acuity in his left eye coupled with the 
lack of any competent evidence addressing the presence of 
additional disability attributable to treatment provided by 
VA, the Board believes that additional medical development is 
necessary prior to appellate consideration of this issue.

The Board further notes that in October 1997, the RO 
increased the appellant's disability evaluation for his 
service-connected degenerative disc disease, L5-S1 to the 30 
percent level effective from April 9th, 1997.  However, the 
appellant has argued that his back condition has continued to 
deteriorate and warrants a higher evaluation.  In view of the 
above necessary action, the Board believes that additional 
medical development would be helpful in an effort to 
determine the current nature and severity of the degenerative 
disc disease. 

Accordingly, in view of the above, this case is REMANDED to 
the RO for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The RO should undertake efforts to 
obtain and associate with the claims 
folder photocopies of the 
hospitalization report for the pars 
plana vitrectomy and scleral buckle 
procedures indicated to have been 
scheduled for August 7th, 1995.  All 
efforts to obtain the above records 
should be documented within the claims 
folder.  If the above hospitalization 
and surgery did not take place, the RO 
should note that fact within the 
claims folder.

3. The RO should schedule the appellant 
for examinations by the appropriate VA 
physicians in an effort to determine 
whether there is any additional 
disability in the left eye which is 
attributable to VA treatment as 
alleged, and to determine the current 
nature and severity of the appellant's 
service-connected degenerative disc 
disease.  Documentation of the 
notification to the appellant of the 
examinations should be associated with 
the claims folder.  The appellant 
should also be notified of the 
consequences of any failure to report 
for the scheduled examination.  All 
indicated tests should be 
accomplished.  The claims folder must 
be made available to the examiners for 
review in conjunction with the 
examinations.  The examiners reports 
should fully set forth all current 
complaints, pertinent clinical 
findings and diagnoses.  

4. The ophthalmologic examiner is 
requested to specifically comment on 
the presence of any visual impairment 
or other "additional" disability not 
deemed to be a necessary consequence 
attributable to treatment provided by 
VA to include extraction of a cataract 
with lens implant and vitrectomy for 
complaints of decreased vision in the 
left eye in December 1993, and scleral 
buckling with cryotherapy in May 1995.  
The examiner's attention is directed 
to the hospitalization reports 
covering the periods from December 6th-
9th, 1993, May 7th-15th, and July 19th-
20th, 1995 as well as any additional 
reports received pursuant to the above 
request including a period of 
hospitalization starting in August 
1995.

5. With respect to the functioning of the 
appellant's back, attention should be 
given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
instability, deformity or impairment.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should 
specifically address the functional 
impairment of the appellant's back in 
correlation with the criteria set 
forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  
The examiner should provide a 
description of the effect of any pain 
on the function and movement of the 
appellant's back.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); See 38 
C.F.R. § 4.40 (1999) (functional loss 
may be due to pain, supported by 
adequate pathology).  See also Arnesen 
v. Brown, 8 Vet.App. 432 (1995).  In 
particular, it should be ascertained 
whether there is additional motion 
lost due to pain on use or during 
exacerbation of the disability.

6. The examiner is further requested to 
comment on the degree of limitation on 
normal functioning of the appellant's 
back caused by pain.  The examiner 
must conduct range of motion (ROM) 
testing, and should report the exact 
ROM of the lumbar spine.  The ROM 
results should be set forth in 
degrees, and the report should include 
information as to what is considered 
"normal" range of motion.  See 
38 C.F.R. § 4.46 (1999); Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

7. If additional disability of the left 
eye is found to be present and is 
attributed to the period of 
hospitalization in May 1995 at the Eye 
and Ear Hospital, the RO is requested 
to provide discussion regarding the 
relationship between the Eye and Ear 
Hospital and VA and the basis for any 
potential liability as a result of 
this relationship.

Upon completion of the above development the RO should again 
adjudicate the appellant's claim for benefits under 38 
U.S.C.A. § 1151 for additional disability of the left eye due 
to treatment by VA and for an increased disability evaluation 
for degenerative disc disease, L5-S1.  If the claim remains 
denied, the appellant and his representative should be 
provided an appropriate Supplemental Statement of the Case 
and given the opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



